Exhibit 10.1

[FORM OF NON-EMPLOYEE DIRECTOR STOCK APPRECIATION RIGHTS AWARD AGREEMENT]

STOCK APPRECIATION RIGHTS AWARD AGREEMENT UNDER THE DREAMWORKS ANIMATION SKG,
INC., 2004 OMNIBUS INCENTIVE COMPENSATION PLAN dated as of «Month» «Day»,
«Year», between DreamWorks Animation SKG, Inc. (the “Company”), a Delaware
Corporation, and «First» «Last».

This Stock Appreciation Rights Award Agreement (the “Award Agreement”) sets
forth the terms and conditions of an award (the “Award”) of stock appreciation
rights (“SARs”) that are granted to you under the DreamWorks Animation SKG,
Inc., 2004 Omnibus Incentive Compensation Plan (the “Plan”). The number of SARs
subject to this Award is «SARs», at a price per Share of $«Exercise_Price» (the
“Exercise Price”). A SAR constitutes an unfunded and unsecured promise of the
Company to deliver (or cause to be delivered) to you, subject to the terms of
this Award Agreement, whole shares of the Company’s Class A Common Stock, $0.01
par value (a “Share”), at the time such SAR vests and is exercised, as provided
herein, equal in value to the excess, if any, of the Fair Market Value per Share
over the Exercise Price per Share of the SAR. (Fractional shares will not be
delivered and the number of Shares to be delivered upon any exercise by you of
SARs subject to this Award shall be rounded down to the nearest whole Share.)
Until such delivery, you have only the rights of a general unsecured creditor
and no rights as a shareholder of the Company.

THIS AWARD IS SUBJECT TO ALL TERMS AND CONDITIONS OF THE PLAN AND THIS AWARD
AGREEMENT, INCLUDING, WITHOUT LIMITATION, THE DISPUTE RESOLUTION PROVISIONS SET
FORTH IN SECTION 8. BY SIGNING YOUR NAME BELOW, YOU WILL HAVE CONFIRMED YOUR
ACCEPTANCE OF THE TERMS AND CONDITIONS OF THIS AWARD AGREEMENT.

SECTION 1. The Plan. This Award is made pursuant to the Plan, all the terms of
which are hereby incorporated in this Award Agreement. In the event of any
conflict between the terms of the Plan and the terms of this Award Agreement,
the terms of this Award Agreement shall govern.

SECTION 2. Vesting and Exercise. (a) Vesting. The SARs granted pursuant to this
Award Agreement shall be fully vested and may be exercised upon grant.

(b) Exercise of SARs. SARs, to the extent that they are vested, may be
exercised, in whole or in part (but not for fractional SARs), by delivery
pursuant to the Company’s SARs exercise program currently administered by Smith
Barney Citigroup Global Markets, Inc. (or such successor arrangement established
by the Company) of a written or electronic notice, complying with the applicable
procedures established by the Committee or the Company, stating the number of
SARs that are thereby exercised. The notice shall be signed by you or any other
person then entitled to exercise the SARs. Upon exercise, the Company shall
deliver to you or your legal representative the number of Shares (rounded down
to the nearest whole Share) equal to (x) (A) the excess, if any, of the Fair
Market Value per Share on the exercise date over the Exercise Price per Share of
the SAR, multiplied by (B) the number of SARs being exercised pursuant to such
notice, divided by (y) the Fair Market Value per Share on the exercise date.



--------------------------------------------------------------------------------

Notwithstanding the foregoing, unless the Committee determines otherwise,
unexercised SARs expire (i) automatically on the date of your termination of
service for cause (as determined by the Company) or (ii) 90 days after your
termination of service for any reason other than cause; provided that all SARs
will automatically expire on the tenth anniversary of this Award Agreement.

SECTION 3. Voting Rights; Dividend Equivalents. Prior to the date on which your
rights with respect to a SAR have become vested and you exercise such SAR, you
shall not be entitled to exercise any voting rights with respect to such SAR or
any Shares with respect thereto, and shall not be entitled to receive dividends
or other distributions with respect thereto.

SECTION 4. Non-Transferability of SARs. Unless otherwise provided by the
Committee in its discretion, SARs may not be sold, assigned, alienated,
transferred, pledged, attached or otherwise encumbered except as provided in
Section 9(a) of the Plan. Any purported sale, assignment, alienation, transfer,
pledge, attachment or other encumbrance of a SAR in violation of the provisions
of this Section 4 and Section 9(a) of the Plan shall be void.

SECTION 5. Withholding, Consents and Legends. (a) Withholding. The delivery of
Shares pursuant to Section 2(b) is conditioned on satisfaction of any applicable
withholding taxes in accordance with Section 9(d) of the Plan. In the event that
there is withholding tax liability in connection with the exercise of a SAR, you
may satisfy, in whole or in part, any withholding tax liability by having the
Company withhold from the number of Shares you would be entitled to receive
pursuant to the exercise of the SARs, a number of Shares having a Fair Market
Value equal to such withholding tax liability.

(b) Consents. Your rights in respect of the SARs that are subject to this Award
are conditioned on the receipt to the full satisfaction of the Committee of any
required consents that the Committee may determine to be necessary or advisable
(including, without limitation, your consenting to the Company’s supplying to
any third-party recordkeeper of the Plan such personal information as the
Committee deems advisable to administer the Plan).

(c) Legends. The Company may affix to certificates for Shares issued pursuant to
this Award Agreement any legend that the Committee determines to be necessary or
advisable (including to reflect any restrictions to which you may be subject
under any applicable securities laws). The Company may advise the transfer agent
to place a stop order against any legended Shares.

SECTION 6. Successors and Assigns of the Company. The terms and conditions of
this Award Agreement shall be binding upon and shall inure to the benefit of the
Company and its successors and assigns.

SECTION 7. Committee Discretion. The Committee shall have full and plenary
discretion with respect to any actions to be taken or determinations to be made
in connection with this Award Agreement, and its determinations shall be final,
binding and conclusive.

 

2



--------------------------------------------------------------------------------

SECTION 8. Dispute Resolution. (a) Jurisdiction and Venue. You and the Company
irrevocably submit to the exclusive jurisdiction of (i) the United States
District Court for the District of Delaware and (ii) the courts of the State of
Delaware for the purposes of any suit, action or other proceeding arising out of
this Award Agreement or the Plan. You and the Company agree to commence any such
action, suit or proceeding either in the United States District Court for the
District of Delaware or, if such suit, action or other proceeding may not be
brought in such court for jurisdictional reasons, in the courts of the State of
Delaware. You and the Company further agree that service of any process,
summons, notice or document by U.S. registered mail to the other party’s address
set forth below shall be effective service of process for any action, suit or
proceeding in Delaware with respect to any matters to which you have submitted
to jurisdiction in this Section 8(a). You and the Company irrevocably and
unconditionally waive any objection to the laying of venue of any action, suit
or proceeding arising out of this Award Agreement or the Plan in (A) the United
States District Court for the District of Delaware or (B) the courts of the
State of Delaware, and hereby and thereby further irrevocably and
unconditionally waive and agree not to plead or claim in any such court that any
such action, suit or proceeding brought in any such court has been brought in an
inconvenient forum.

(b) Waiver of Jury Trial. You and the Company hereby waive, to the fullest
extent permitted by applicable law, any right either of you may have to a trial
by jury in respect to any litigation directly or indirectly arising out of,
under or in connection with this Award Agreement or the Plan.

(c) Confidentiality. You hereby agree to keep confidential the existence of, and
any information concerning, a dispute described in this Section 8, except that
you may disclose information concerning such dispute to the court that is
considering such dispute or to your legal counsel (provided that such counsel
agrees not to disclose any such information other than as necessary to the
prosecution or defense of the dispute).

SECTION 9. Notice. All notices, requests, demands and other communications
required or permitted to be given under the terms of this Award Agreement shall
be in writing and shall be deemed to have been duly given when delivered by hand
or overnight courier or three business days (meaning a day that is not a
Saturday, a Sunday or a day on which banking institutions are legally permitted
to be closed in the City of New York) after they have been mailed by U.S.
registered mail, return receipt requested, postage prepaid, addressed to the
other party as set forth below:

 

3



--------------------------------------------------------------------------------

If to the Company:   

DreamWorks Animation SKG, Inc.

1000 Flower Street

Glendale, CA 91201

Attention: General Counsel

Telecopy :

If to you:   

«First» «Last»

«Street» «Unit»

«City», «State» «Postal_Code»

The parties may change the address to which notices under this Award Agreement
shall be sent by providing written notice to the other in the manner specified
above.

SECTION 10. Headings. Headings are given to the Sections and subsections of this
Award Agreement solely as a convenience to facilitate reference. Such headings
shall not be deemed in any way material or relevant to the construction or
interpretation of this Award Agreement or any provision thereof.

SECTION 11. Amendment of this Award Agreement. The Committee may waive any
conditions or rights under, amend any terms of, or alter, suspend, discontinue,
cancel or terminate this Award Agreement prospectively or retroactively;
provided, however, that any such waiver, amendment, alteration, suspension,
discontinuance, cancelation or termination that would materially and adversely
impair your rights under this Award Agreement shall not to that extent be
effective without your consent (it being understood, notwithstanding the
foregoing proviso, that this Award Agreement and the SARs shall be subject to
the provisions of Section 7(c) of the Plan). Notwithstanding the foregoing, the
Company reserves the right to amend the Plan, the Award and/or this Award
Agreement if the Company or the Committee determines that such an amendment is
necessary or desirable to minimize or avoid the incurrence of any taxes or
interest that might be payable by the Company or any Affiliate, or by any holder
of SARs, pursuant to the provisions of Section 409A of the Internal Revenue Code
of 1986, as amended. Regardless of any such amendment, the Company does not
guarantee that any such taxes or interest pursuant to Section 409A will be
minimized or avoided.

SECTION 12. Counterparts. This Award Agreement may be signed in counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument.

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed this Award Agreement as of
the date first written above.

 

DREAMWORKS ANIMATION SKG, INC.,

 

by

 

 

   

Name:

   

Title:

 

«FIRST» «LAST»  

 

 

5